DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-11, 17-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0297960 Jur et al., hereinafter “Jur” (cited previously) in view of WO 2019/162935 Anash et al., hereinafter “Anash”.
Regarding claim 1, Jur discloses a utility garment (Abstract), comprising: a first layer (Figure 29, comfort textile layer and Para 215) and a second layer of a fabric (Figure 29, textile backing and Para 215); an infrared heater (Para 21 and Figures 11A-D) including a plurality of flexible heating elements (Para 168 and 181), provided between the first layer and the second layer of the fabric (Figure 29, breathable conductive textile/ink layer and Para 40 that discloses any resistive heating device be placed in that layer) to provide heat therapy to a user (Para 32 and 198); a plurality of Light Emitting Diodes (LEDs) provided between the first and the second layer of the fabric (First see Para 8 that discloses a garment comprising heating devices and interconnect access or a combination thereof, then look at Para 59 that discloses an electric component, may be a plurality of LEDs, that are connected to the flexible interconnect access. Finally, Figure 29 shows that the electric components are embodied between two fabric layers); and a plurality of sensors configured to determine a plurality of parameters (Again refer back to Para 59 that discloses multiple sensors that can be connected to the interconnect access, note: it does mention that multiple electrical devices can be connected, and biosensors are included which inherently measure parameters pertaining to a body) pertaining to a body by which the utility garment has been worn (Para 8 and 59).
Jur does not disclose said plurality of Light Emitting Diodes provide electromagnetic radiation therapy to the user and said plurality of sensors forward the plurality of parameters to a control unit that controls one or more parameters related to intensity and dosage of the heat therapy and the electromagnetic radiation therapy.
Anash discloses a wearable treatment device (abstract; it discloses a pad that wraps around an arm of the user, Figure 1B which can be interpreted as a garment given the structure of the garment is not defined) and teaches a pouch (Figure 1B, with a bottom and top layer of woven fabric 14, see Page 18, lines 11-16) that includes an LED and infrared heater (Figure 5, elements 18 and 48, see also page 22, lines 6-9, in inner space 16 in Figure 1B) and said plurality of Light Emitting Diodes provide electromagnetic radiation therapy to the user (Page 19, lines 18-23; any light within the visible light wavelength provides electromagnetic radiation to the user, but this also provides the same wavelengths claimed in the specification of the current invention) and said plurality of sensors forward the plurality of parameters to a control unit that controls one or more parameters related to intensity and dosage of the heat therapy and the electromagnetic radiation therapy (See page 24, lines 16-31, Page 37, lines 6-13, and Page 37, lines 26-32).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the details of wavelength that the LEDs emit and the control circuit as taught by Anash, in the invention of Jur, in order to control the lights and heating sources based on the sensor information (Anash; Page 37, lines 6-13) and in order to provide therapeutic illumination to the user (Anash; Abstract and Page 19, lines 18-23).
Regarding claim 5, Jur discloses the plurality of LEDs (Para 59) are provided on one or more of flexible Organic LED (OLED) and inorganic LED based films (Para 59; OLEDs).
Regarding claim 8, Jur discloses a plurality of auxiliary fabric portions (Para 32 and Figure 21) for covering joint areas in the body (Para 32 and Figure 21).
Regarding claim 9, Jur discloses the plurality of auxiliary fabric portions (Para 32 and Figure 21) include a plurality of auxiliary infrared heating elements (See Figure 21 that includes a flexible printed heating element, see additionally Para 21, 168 and 181).
Regarding claim 10, Jur discloses the plurality of auxiliary fabric portions are stretchable in nature (Para 41) and are provided in one or more of straight, zigzag and coiled forms or combinations thereof (Para 21 shows a zigzag form).
Regarding claim 11, Jur discloses each one of the plurality of auxiliary fabric portions includes a respective vacant portion (See Figure 21, it is not all created from the same textile fabric and the elements are located in one spot to avoid shifting), in order to prevent included plurality of LEDs from relocating over to joint lines (Figure 21, Para 32 and 199).
Regarding claim 17, Jur discloses all the limitations of claim 1.
Jur has the capability of transmitting data (Para 11) but does not disclose the infrared heater, the plurality of LEDs and the plurality of sensors are connected with a processor and a memory unit, the memory unit including machine readable instructions that when executed by the processor, enables the processor to: determine magnitudes of the plurality of parameters through connection with the plurality of sensors; and regulate the infrared heater and the plurality of LEDs in correlation with the determined magnitudes.
However, Anash teaches the infrared heater (Page 21, lines 6-7), the plurality of LEDs (Figure 2, element 18) and the plurality of sensors (Figure 6, element 54) are connected with a processor (Figure 6, element 30) and a memory unit, the memory unit (Figure 6, element 32) including machine readable instructions (Page 23, lines 30-31 and Page 24, lines 1-11) that when executed by the processor, enables the processor to: determine magnitudes of the plurality of parameters through connection with the plurality of sensors (Page 24, lines 1-11); and regulate the infrared heater and the plurality of LEDs in correlation with the determined magnitudes (Page 24, lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included an integral memory and processor unit as taught by Anash, in the invention of Jur, in order to regulate treatment automatically based on measures signals (Anash; Page 24, lines 1-11).
Regarding claim 18, Jur discloses all the limitations of claim 17.
Jur does not disclose the processor is further enabled to regulate a plurality of treatment parameters through the regulation of the infrared heater and the plurality of LEDs.
However, Anash teaches the processor is further enabled to regulate a plurality of treatment parameters through the regulation of the infrared heater and the plurality of LEDs (Page 24, lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a processor unit as taught by Anash, in the invention of Jur, in order to regulate treatment automatically based on measures signals (Anash; Page 24, lines 1-11).
Regarding claim 19, Jur discloses all the limitations of claim 17.
Jur does not disclose the processor is further enabled to communicate with a handheld device through one or more a long range communication network and a short range communication network.
However, Anash teaches the processor is further enabled to communicate with a handheld device (Page 24, lines 18-29) through one or more a long range communication network and a short range communication network (Page 24, lines 18-29).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a processor in communication with an external device as taught by Anash, in the invention of Jur, in order to allow the user to input data and regulate treatment (Anash; Page 24, lines 18-29).
Regarding claim 20, Jur discloses all the limitations of claim 19.
Jur does not disclose the processor is further enabled to receive a control signal from the handheld device in order to set a plurality of treatment parameters within low, medium and high ranges.
However, Anash teaches the processor is further enabled to receive a control signal (Page 24, lines 18-29) from the handheld device in order to set a plurality of treatment parameters within low, medium and high ranges (Page 24, lines 18-30 and Page 25, lines 1-2; user can set treatment parameters based on the measured output).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a processor in communication with an external device as taught by Anash, in the invention of Jur, in order to allow the user to input data and regulate treatment (Anash; Page 24, lines 18-29).
Regarding claim 21, Jur discloses a power source (Figure 21 and Para 32) configured to provide electrical power to the infrared heater, the plurality of LEDs and the plurality of sensors (Para 59).
Regarding claim 22, Jur discloses the power source (Para 32) includes a Thermo- Electric Generator (TEG) based power source (Para 59).
Regarding claim 25, Jur discloses method of utilizing a utility garment (Abstract), the utility garment including an infrared heater (Para 21 and Figures 11A-D), a plurality of LEDs  (First see Para 8 that discloses a garment comprising heating devices and interconnect access or a combination thereof, then look at Para 59 that discloses an electric component, may be a plurality of LEDs, that are connected to the flexible interconnect access) and a plurality of sensors (Again refer back to Para 59 that discloses multiple sensors that can be connected to the interconnect access, note: it does mention that multiple electrical devices can be connected, and biosensors are included which inherently measure parameters pertaining to a body), the method comprising steps of: determining magnitudes of a plurality of parameters pertaining to a body by which the utility garment has been worn (Para 65, 59, and 32), through connection with the plurality of sensors; and regulating the infrared heater and the plurality of LEDs in correlation with the determined magnitudes (Para 32; the heating elements, which include the LEDs as per para 59, are set by the user through the application).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0297960 Jur et al., hereinafter “Jur” in view of WO 2019/162935 Anash et al., hereinafter “Anash”, further in view of US 2012/0118427 Brookstein et al., hereinafter “Brookstein” (cited previously).
Regarding claim 2, Jur discloses all the limitations of claim 1.
Although Jur discloses generally the existence of conductive material that is in a pattern (Para 59 and 61-63) and is part of the textile that contains the LED and sensors (Para 59) it does not explicitly state the plurality of sensors and the plurality of LEDs are connected through a plurality of conductors arranged in one or more predetermined patterns.
However, Brookstein discloses an article of clothing that contains electrical components (Abstract) and teaches the plurality of sensors (Para 37 and 42) and the plurality of LEDs (Figure 1A, element 160) are connected through a plurality of conductors (Figure 1A, elements 154, 156, and 158; see also Para 27 and 33) arranged in one or more predetermined patterns (This is inherent through Figure 1A, but also refer to Para 56).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included conductors connected to the various electronic devices as taught by Brookstein, in the invention of Jur, in order to provide an electrical contact to the electronic devices (Brookstein; Para 33).
Regarding claim 3, Jur discloses all the limitations of claim 2.
Jur does not disclose the plurality of conductors are woven in the fabric.
However, Brookstein teaches the plurality of conductors are woven in the fabric (Para 27-28 and 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included conductors that are woven into the fabric as taught by Brookstein, in the invention of Jur, in order to incorporate the conductors within the fabric and utilize the electrical conductivity through the fabric (Brookstein; Para 27-28 and 42).
Regarding claim 4, Jur discloses all the limitations of claim 2.
Jur does not disclose the plurality of conductors are flexible threads of an electrically conducting material and connecting terminals of the plurality of LEDs are pliable so as to allow the connecting terminals to form a loop around the passing plurality of conductors.
However, Brookstein teaches the plurality of conductors are flexible threads of an electrically conducting material (Para 40 and 43) and connecting terminals of the plurality of LEDs are pliable so as to allow the connecting terminals to form a loop around the passing plurality of conductors (Para 43 and 44, also see Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included conductors as flexible threads as taught by Brookstein, in the invention of Jur, in order to maintain electrical conductivity through the fabric (Brookstein; Para 40 and 43).

Claims 6-7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0297960 Jur et al., hereinafter “Jur”, in view of WO 2019/162935 Anash et al., hereinafter “Anash”, further in view of US 2002/0026226 Ein, hereinafter “Ein” (cited previously).
Regarding claim 6, Jur discloses the plurality of flexible heating elements (Para 168 and 181). 
Jur does not disclose the plurality of flexible heating elements are located in a plurality of respective grooves in the fabric and a predetermined amount of clearance has been provided in the plurality of grooves of the fabric, to allow for the adjustment of the plurality of flexible heating elements.
However Ein discloses a therapeutic garment (Abstract) and teaches heating elements are located in a plurality of respective grooves in the fabric (Para 75) and a predetermined amount of clearance has been provided in the plurality of grooves of the fabric, to allow for the adjustment of the plurality of flexible heating elements (Para 75, this is inherent, since they are inserting the heating device in this groove, or pocket, they adjust it how they want to deliver the heat to the treatment location).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included grooves, or pockets, to incorporate the heating elements as taught by Ein, in the invention of Jur, in order to deliver a specific treatment for the target body part (Ein; Para 75).
Regarding claim 7, Jur discloses the plurality of LEDs (Para 59) are connected in one or more of series connections, parallel connections and combinations thereof (Although para 59 does not explicitly state the type of connection to the flexible interconnects, applicant has made all the connections a possibility, it is inherent that the LEDs are connected either in series or parallel or a combination of both, therefore this limitation is inherently met).
Regarding claim 13, Jur discloses all the limitations of claim 1.
Jur does not disclose a plurality of additional pockets in order to receive one or more of additional heating and cooling packages. 
However, Ein teaches a plurality of additional pockets (Para 75) in order to receive one or more of additional heating and cooling packages (Para 75).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included grooves, or pockets, to incorporate the heating elements as taught by Ein, in the invention of Jur, in order to deliver a specific treatment for the target body part (Ein; Para 75).
Regarding claim 15, Jur discloses all the limitations of claim 13.
Jur does not disclose the plurality of additional pockets include power connectors in order to supply power to the received one or more of additional heating and cooling packages.
However, Ein teaches the plurality of additional pockets (Para 75) include power connectors in order to supply power (Para 75; connection port) to the received one or more of additional heating and cooling packages (Para 75).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included grooves, or pockets, to incorporate the heating elements and the power connection as taught by Ein, in the invention of Jur, in order to deliver a specific treatment for the target body part (Ein; Para 75).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0297960 Jur et al., hereinafter “Jur”, in view of WO 2019/162935 Anash et al., hereinafter “Anash”, further in view of US 2017/0265533 Gueritee et al., hereinafter “Gueritee” (cited previously).
Regarding claim 12, Jur discloses all the limitations of claim 1.
Although Jur does not explicitly state that the plurality of flexible heating elements is arranged in order to align with a plurality of veins in the body, one could argue that the placement of the garment over any joint will inherently align with a plurality of veins.
However, to further validate that, Gueritee discloses a garment temperature regulating device (Abstract) and teaches the plurality of flexible heating elements is arranged in order to align with a plurality of veins in the body (Para 265).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have explicitly mentioned that the heating elements would align with a plurality of veins as taught by Gueritee, in the invention of Jur, in order to deliver heat to specific, predefined locations (Gueritee; Para 265).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0297960 Jur et al., hereinafter “Jur”, in view of WO 2019/162935 Anash et al., hereinafter “Anash”, further in view of US 2002/0026226 Ein, hereinafter “Ein”, further in view of US 2013/0091624 Czajka et al., hereinafter “Czajka” (cited previously).
Regarding claim 14, Jur discloses all the limitations of claim 13.
Jur does not disclose the one or more of additional heating and cooling packages include Phase Change Materials (PCMs).
However, Czajka discloses apparel (abstract) with heating/cooling mechanisms (Para 114) and teaches the one or more of additional heating and cooling packages include Phase Change Materials (PCMs) (Para 114).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included Phase Change Materials as taught by Czajka, in the invention of Jur, in order to manage the temperature delivered (Czajka; Para 114).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0297960 Jur et al., hereinafter “Jur”, in view of WO 2019/162935 Anash et al., hereinafter “Anash”, further in view of US 2016/0015998 Dabney, hereinafter “Dabney” (cited previously).
Regarding claim 16, Jur discloses a plurality of moisture absorbing portions (Figure 21 shows multiple textiles on the apparel and Para 61 discloses that the textile can be made of material that is known to be moisture absorbing), each one of the plurality of moisture absorbing portions including: a padding material adapted to arrest sweat through one or more of absorption and adsorption (Para 61; based on the claim language the entire material can be moisture absorbing and any material could be considered padding as long as it is known to be moisture absorbing); 
Jur does not disclose a plurality of anti-microbial LEDs adapted to irradiate the body for germicidal applications.
However, Dabney discloses a garment adapted for antimicrobial purposes (Abstract) and teaches a plurality of anti-microbial LEDs adapted to irradiate the body for germicidal applications (Para 17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included LEDs specifically for antimicrobial purposes as taught by Dabney, in the invention of Jur, in order to destroy or inhibit microbial growth (Dabney; Para 17).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0297960 Jur et al., hereinafter “Jur” in view of WO 2019/162935 Anash et al., hereinafter “Anash”, further in view of NPL Sargolzaeiaval et al., hereinafter “Sargolzaeiaval” (cited previously).
Regarding claim 23, Jur discloses all the limitations of claim 22.
Jur does not disclose TEG based power source includes Eutectic Gallium Indium (EGaIn) liquid metal interconnects encased in High Thermal Conductivity (HTC) elastomers.
However, Sargolzaeiaval teaches TEG based power source includes Eutectic Gallium Indium (EGaIn) liquid metal (Abstract) interconnects encased in High Thermal Conductivity (HTC) elastomers (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included details about the TEG as taught by Sargolzaeiaval, in the invention of Jur, in order to harvest thermal energy from the body (Sargolzaeiaval; Abstract).
Regarding claim 24, Jur discloses all the limitations of claim 23.
Jur does not disclose the HTC elastomers are doped with graphene.
However, Sargolzaeiaval teaches the HTC elastomers are doped with graphene (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included details about the HTC as taught by Sargolzaeiaval, in the invention of Jur, in order to increase thermal conductivity (Sargolzaeiaval; Abstract).
Response to Arguments
Applicant’s arguments have been fully considered but are moot because the new ground of rejection.
Examiner understands applicant’s argument to the infrared heater; however, this is taught by reference Anash, see rejection above. In regards to the new limitations, these are also taught by secondary reference Anash. Applicant made the argument that Anash is not the same field of invention due to it disclosing a pad rather than a ‘utility garment’, but examiner disagrees. A utility garment, or the term ‘garment’ is generally interpreted due to it not having a structural definition in the claims, therefore the pad in Anash being capable of being worn on the arm of the user makes it a garment, specifically given that it is made of fabric. 
Examiner understand applicant’s argument regarding the reference Brookstein, however respectfully disagrees. Paras 59-62 disclose that one or more of such devices on the yarn material can be activated at the same time, which implies that both the sensors and LEDs can be woven on the yarn with the conductors.
Examiner understand applicant’s argument regarding claim 12, however respectfully disagrees. The structure referred to in Figure 1B of applicant’s drawings is not translated into the claims. Reference Gueritee specifically mentions the alignment of the heating pads with veins, if applicant thinks the structure is not implemented, they are advised to bring in additional limitations that defines their invention over the prior art. As the limitations are claimed now, examiner still holds the rejection given the structure is very generic. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792